department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number cc pa cbs br1 release date gl-126375-01 uil memorandum for associate area_counsel - laguna niguel cc sb ln attn wbdouglass from alan c levine chief branch collection bankruptcy summonses cc pa cbs subject redemption of property sold at foreclosure sale this chief_counsel_advice responds to your email dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 is there tension between the literal terms of sec_7425 and sec_301_7425-4 as to whether a notice_of_federal_tax_lien nftl must be properly filed more than days before a nonjudicial such sale in order for the internal_revenue_service service to have a right_of_redemption whether a nftl filed outside of the chain of title still meets the requirements of sec_6323 conclusion sec_1 there is no tension between the literal terms of sec_7425 and sec_301_7425-4 both provisions require that the tax_lien be extinguished in order for the service to have a right_of_redemption a nftl that is filed outside of the chain of title does not meet the requirements of sec_6323 facts the pertinent facts are the following on the service assessed tax_liabilities against the wife on the husband and wife quitclaimed their personal_residence to their daughter on the service filed a nftl reflecting the wife’s tax_liability this nftl was outside the chain of title of the grantor-grantee index because the property had been quitclaimed prior to the filing of the nftl in the mortgage company whose lien on the personal_residence was senior to the federal_tax_lien properly notified the service that it would be conducting a nonjudicial_sale and subsequently sold the personal_residence the service is now considering whether it can redeem the property law and analysis tension between the statute and the regulation we do not think there is any tension between the sec_7425 and sec_301_7425-4 as they both recognize that the service may redeem only when its federal_tax_lien has been extinguished sec_7425 divides the effect of nonjudicial sales into two categories first subsection b provides the only situation in which the nftl will not be extinguished a senior nonjudicial_sale of property will not extinguish the junior federal_tax_lien only if the nftl was properly filed more than days before such sale and the united_states is not given proper notice of such sale if the nftl is not properly filed more than before such sale or the united_states is given proper notice of the sale the federal_tax_lien will be extinguished the rationale for the position taken in the regulations is fully explained in tm lexi sec_3 t d second subsection b addresses the converse situation explaining the situations in which the federal_tax_lien will be extinguished by a nonjudicial_sale the most common situation is described in subsection b a which provides that a tax_lien will be extinguished if notice of such lien or such title was not filed or recorded in the place provided by law for such filing more than days before such sale sec_7425 provides the service with a right_of_redemption as follow in the case of real_property to which subsection b applies to satisfy a lien prior to that of the united_states the secretary may redeem such property within the period of days from the date of such sale or the period allowable for redemption under local law whichever is longer sec_301_7425-4 clarifies the effect of sec_7425 in the event a sale does not ultimately discharge the property from the tax_lien whether by reason of local law or the provisions of sec_7425 the provisions of this section do not apply because the tax_lien will continue to attach to the property after the sale in a case in which the internal_revenue_service is not entitled to a notice of sale under sec_7425 and sec_301_7425-3 the united_states does not have a right_of_redemption under sec_7425 however in such a case if a tax_lien has attached to the property at the time of the sale the united_states has the right_of_redemption if any which is afforded to any similar creditors under the local law of the place in which the property is situated at page five your draft memorandum states that the literal terms of sec_7425 appear to give the united_states a right_of_redemption whenever there is a foreclosure of a lien senior to the federal_tax_lien emphasis added we disagree as this statement suggests that the service could redeem when a foreclosing senior lienor failed to give notice to the service in such a situation assuming that the service had properly filed its nftl more than days prior to the sale the service would still have its tax_lien so it could not redeem the property in our opinion the literal terms of sec_7425 which reference sec_7425 limit the service’s right_of_redemption to situations in which the tax_lien has been extinguished in other words the definition of redemption presupposes that the junior lien has been extinguished see g nelson real_estate finance law in any event your memorandum correctly concluded that sec_301 a makes clear that the right_of_redemption under sec_7425 is limited to situations in which the foreclosure sale results in the extinguishment of the federal_tax_lien and a notice_of_federal_tax_lien was properly filed more than thirty days prior to the foreclosure sale emphasis added chain of title given that the service’s right_of_redemption requires that a nftl be properly filed the next consideration is whether the service’s nftl in this case was properly filed when it was filed outside the chain of title sec_6323 provides the rules for filing the nftl for real_property a if under the laws of the state in which the real_property is located a deed is not valid against a purchaser of the property who at the time of the purchase does not have actual notice or knowledge of the existence of such deed unless the fact of filing of such deed has been entered and recorded in a public index at the place of filing in such a manner that a reasonable inspection of the index will reveal the existence of the deed and b there is maintained an adequate system for the public indexing of federal tax_liens then the notice of lien referred to in subsection a shall not be treated as meeting the filling requirements under paragraph unless the fact of filing is entered and recorded in the index referred to in subparagraph b in such a manner that a reasonable inspection of the index will reveal the existence of the lien in 995_f2d_1460 9th cir the ninth circuit interpreted sec_6323 to conclude that the nftls that were filed outside of the chain of title did not meet the requirements of sec_6323 so the purchaser of the property prevailed under sec_6323 in discussing the chain of title the ninth circuit concluded that a purchaser had a duty to look beyond the grantor- grantee index when documents in the chain of title put the purchaser on notice we require that as to documents that are in the actual chain of title the searcher must at least look at such documents as may have current effect and must then act on the notice imparted id pincite looking to the chain of title the ninth circuit concluded that there was nothing requiring further investigation by the purchaser a deed from one corporation to another corporation indicating the apparent payment of the full market_value did not indicate a fraudulent transfer at page your draft memorandum argues that tkb may be interpreted to conclude that the service’s nftl in the present case met the requirements of sec_6323 we disagree you state in the present case we believe that anyone examining the quitclaim_deed from the taxpayers to their daughter which indicated that the transfer was without consideration would know that the daughter was not a purchaser under sec_6323 and h while this may be true sec_6323 requires that the nftl be filed in the chain of title to be effective in order to prime a subsequent purchaser in this case the nftl was not filed in the chain of title also tkb in a corollary to sec_6323 provides that the actual purchaser must look at the documents in the chain of title and cannot ignore inquiry notice of a fraudulent conveyance the tkb corollary however does not help the service in this case as a quitclaim_deed from parents to a child should not be interpreted to suggest a fraudulent conveyance indeed if the service took the position that a transfer of property from a parent to a child indicated a fraudulent conveyance it would place an onerous burden on purchasers and undermine the certainty of deeds in the ninth circuit at page your draft memorandum offers a second reason why the service’s nftl meets the requirements of sec_6323 secondly anyone examining the county records would also note that the wife’s nftl filed on date recited that the tax_liabilities at issue were assessed on date prior to the date of the quitclaim_deed therefore anyone examining the county records would be on notice that an undivided one-half interest in the subject property was still encumbered by a federal_tax_lien in excess of dollar_figure the problem with this theory is that it assumes that a you cite the dicta in footnote in tkb for the proposition that the purchaser’s actual knowledge is relevant for determining the priority of the tax_lien as against the purchaser we disagree as discussed infra and think that the purchaser’s knowledge is not a factor in determining priority under sec_6323 purchaser has some duty to search outside of the chain of title in this case the service filed its nftl outside of the chain of title and consequently fails the requirements of sec_6323 also in litigation guidline memorandum gl-1 we took the position that a purchaser primes an unrecorded or improperly recorded nftl even if the purchaser had prior knowledge that the assessment lien encumbered the property in other words unlike sec_6323 which considers whether the purchaser had actual notice or knowledge of the tax_lien the priority rule in sec_6323 does not consider the actual notice or knowledge of the purchaser in conclusion because the nftl was not filed in the chain of title we think that the nftl was not properly filed before the nonjudicial_sale of the property consequently the service has no right to redeem the property in this case please call if you have any further questions
